EXAMINER’S AMENDMENT

This Office action is a reply to the amendment filed on 3/3/2022. Currently, claims 1-4 and 6-8 are pending. Claims 5 and 9 have been cancelled. No claims have been withdrawn. No new claims have been added.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	A voicemail was left for R. Burns Israelsen on 3/9/2022. Should applicant find any remaining issues, applicant is invited to contact the examiner.
The application has been amended as follows: 

Amend the title of the invention as follows:
MEANS OF MOUNTING A  MAIN CARRIER OF A  CEILING LIGHTWEIGHT STEEL STRUCTURE

Amend the claims as follows:
1. (Currently Amended) A main carrier mounting mechanism for a concrete ceiling, the main carrier mounting mechanism having a lightweight steel structure, the main carrier mounting mechanism comprising:
an upper horizontal portion mounted on a rod hanger;
a main standing portion having an upper end integrally coupled to one end of the 
a lower panel having one end integrally coupled to the lower end of the main standing portion, and an opposite end formed to have a width equal to a width of the main carrier so that the main carrier is seated thereon; and
a separation prevention fastener connected to the opposite end of the lower panel and extending toward an opposite end of the upper horizontal portion so as to define an open space, wherein:
the separation prevention fastener includes a first cut-off weak portion at a part of a lower end thereof, so that the separation prevention fastener is coupled to the upper horizontal portion in such manner that a female element of the upper horizontal portion receives a male member of the separation prevention fastener, or a female element of the separation prevention fastener receives a male member of the upper horizontal portion,
when the separation prevention fastener is fastened to a body of the main carrier, a fixing piece is provided on an inner surface of a first piece of the separation prevention fastener and fitted between a flange of a tubular adjustment portion at a lower end of the rod hanger and an upper end of the main carrier so as to prevent the main carrier and the main carrier mounting mechanism from moving.  

2. (Currently Amended) The main carrier mounting mechanism of claim 1, wherein the rod hanger includes:
a full thread bolt fixed to a concrete ceiling,
wherein  an outer surface of an upper end of the tubular adjustment portion is connected to and fastened into the full thread bolt, and
wherein the [[Page 4 of 14Application No. 17/079,253Attorney Docket Number M2523.10419US01Responsive to Office Action dated October 4, 2021a]] flange is fixedly circumscribed to a lower end of the tubular adjustment portion with an outer diameter larger than a size of the through-hole to prevent the tubular adjustment portion from exiting from a through-hole toward the concrete ceiling in a state in which the tubular adjustment portion passes through the through-hole formed in a center of the upper horizontal portion, so that a height is adjustable by rotating the tubular adjustment portion.  

3. (Currently Amended) The main carrier mounting mechanism of claim 2, wherein the tubular adjustment unit is formed  with an observation through-hole therein for confirming a safety coupling of the full thread bolt, or formed  with a threaded hole therein for allowing the full thread bolt to be pressed and fixed.

7. (Currently Amended) A main carrier mounting mechanism, for a concrete ceiling, the main carrier mounting mechanism having a lightweight steel structure, the main carrier mounting mechanism comprising:
an upper horizontal portion mounted on a rod hanger;
a main standing portion having an upper end integrally coupled to one end of the upper horizontal portion and a lower end extending downward in a direction of gravity to have a length longer than a height of a main carrier;
Page 5 of 14Application No. 17/079,253Attorney Docket Number M2523.10419US01Responsive to Office Action dated October 4, 2021a lower panel having one end integrally coupled to the lower end of the main 
a separation prevention fastener connected to the opposite end of the lower panel and extending toward an opposite end of the upper horizontal portion so as to define an open space, wherein:
the separation prevention fastener includes a first cut-off weak portion at a part of a lower end thereof, so that the separation prevention fastener is coupled to the upper horizontal portion in such manner that a female element of the upper horizontal portion receives a male member of the separation prevention fastener, or a female element of the separation prevention fastener receives a male member of the upper horizontal portion,
when the separation prevention fastener is fastened to a body of the main carrier, an upper fixing piece is provided on an inner surface of a first piece to fill a space together with one surface of the flange of a lower end of the rod hanger or fill the space together with one surface of a height adjustment nut, so that a tubular adjustment portion or the height adjustment nut is prevented from being rotated when the separation prevention fastener is coupled to the upper horizontal portion in such manner that a female element receives a male member.  

8. (Currently Amended) The main carrier mounting mechanism of claim 1, wherein, when the upper horizontal portion is coupled to the  separation prevention fastener in such manner that the [[a]] female element receives the [[a]] male member, at least one protruding piece is provided at a part of the opposite end of the upper  separation prevention fastener so as to be mutually coupled to the protruding piece, or the fastening hole is formed in a part of the main standing portion and the protruding piece is provided on the first piece so as to be mutually coupled.

Drawings
	The Drawings filed on 3/3/2022 are acceptable for examination.

	Claims 1-4 and 6-8 are allowed.
Claims 5 and 9 are cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed on 3/3/2022, in light of the claim amendments filed on the same date are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635